            Case 1:19-cv-07450-AJN Document 8 Filed 09/24/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SHEENA M. LEE, Individually and on Behalf of All
  Others Similarly Situated                                    Case No. 1:19-CV-07450

                  Plaintiff(s)

           -against-

  B&Z AUTO ENTERPRISES, L.L.C. d/b/a Eastchester
  Chrysler Jeep Dodge,

                  Defendants.




                                  NOTICE OF APPEARANCE

         Please enter the appearance of Scott H. Mandel, Esq., litigation counsel with the law firm

of Labonte Law Group, PLLC, as attorneys for Defendant B&Z Auto Enterprises, L.L.C. d/b/a

Eastchester Chrysler Jeep Dodge, in this action.

                                         Scott H. Mandel
                                    Labonte Law Group, PLLC
                                      1461 Franklin Ave., Ste. LL-S
                                   Garden City, New York 11530
                                       Tel. (516) 280-8580
                                       Fax (631) 794-2434
                                  smandel@labontelawgroup.com


Dated:          Garden City, New York
                September 24, 2019

                                                             /s/ Scott H. Mandel
                                                      By:    Scott H. Mandel, Esq.
